ACCEPTED
                                                                                                 01-14-00200-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                             1/2/2015 9:34:05 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                          CLERK

                               No.Ol-14-00200-CR 

                           IN THE COURT OF ApPEALS 

                      THE FOURTEENTH DISTRICT OF TEXAS 
                 FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
MAX EDWARD WEBB                             §
                                                                  1/2/2015 9:34:05 AM
Appellant,                                  §              On Appeal  From
                                                                  CHRISTOPHER A. PRINE
                                                              TH
                                            §                             Clerk
                                                           248 District Court
v.                                          §              Harris County, Texas
                                            §              Trial Cause No. 1399396
THE STATE OF TEXAS                          §
Appellee                                    §

            CERTIFICATION OF NOTIFICATION OF RIGHT
           TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF SAID COURT:
      Melissa Martin, counsel for Appellant in the above cause, respectfully informs
the Court that counsel mailed a copy of this court's opinion to Appellant and inform
Appellant of his right to flie a pro se petition for discretionary review.             This
notification was sent by certified mail and a copy of the return receipt is attached
                                                Respectfully submitted,

                                                Alexander Bunin
                                                Chief Public Defender

                                                / s/ Melissa Martin

                                                MELISSA MARTIN
                                                Assistant Public Defender
                                                Harris County, Texas
                                                TBN 24002532
                                                1201 Franklin St, 13 th Floor
                                                Houston, Texas 77002
                                                Phone: (713) 368-0016
                                                Fax: (713) 368-9278
                                                melissa.martin@pdo.hctx.net
                                                Counsel for Appellant
     UNlTEQ, STATES POSTAL SERVice
                                                                        Frrst·Clasa MaU
                                                                        Postage & Fees Pafd
                                                                        USPS;:', ,
                                                  , "" I                Permft NO~ Q.10

             • Sender:, Pleas$ print your name. address.snd ZIP+4 'In this, bOx"'~



                           MEUSSA MARTIN
                           HARRJSCO~NTYJ~'tJB~C DBFllNDE~ts'OFFIC&r
                           1201 Franklin, 13~ F!OOEi'      , ' ," ,
                           Houstont"TX: 1700l i}




1:.' ArtfQle AdchIMd to:
   Max SdwatdWebb 

   tDcJ# 01924604 

   o.a. WestUrtit, mC} 

   4250 ffighway 202 

   Beeville" TX 78102 


   Re: 	 Webbv State
         Letter to Client w Opinion, Judgment
         Record &. PDR Info